Citation Nr: 0901524	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial compensable rating for 
hemorrhoids.  

2. Entitlement to an initial compensable rating for 
onychomycosis of the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1975 to April 1981 and from August 1986 to February 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006, of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2007, the veteran withdrew his request for a 
hearing. 

 The claim for increase for onychomycosis is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

For the duration of the appeal period, large or thrombotic 
hemorrhoids, which are irreducible with excessive redundant 
tissue, evidencing frequent recurrences, have not been shown. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 20008); 38 C.F.R. § 4.1, 4.114, Diagnostic 
Code 7336 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter, 
dated in September 2003, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in a claim for an initial higher rating.  Dingess, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations to evaluate hemorrhoids and the examinations are 
adequate to rate the disability.  

The RO has obtained the service records, VA records, and 
service department medical records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims no further assistance to the veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids

On VA examination in September 2003, the veteran complained 
of anal bleeding.  It was noted that the veteran had not lost 
time from work due to hemorrhoids.  On examination, there was 
no evidence of hemorrhoids, fissures, or any other 
abnormality.  The examiner noted skin changes, but the 
disability did not cause significant anemia or malnutrition.    

On VA examination in December 2005, the veteran complained of 
hemorrhoids, which caused discomfort when sitting for which 
he used topical medication.  On examination, hemorrhoids were 
not detected.    

In statements in 2006 and in 2007, the veteran complained of 
discomfort, pain and disruption of daily activities due to 
hemorrhoids.    

Records of a service department disclose that in January 2006 
the rectal examination was normal.  



Rating Criteria

Hemorrhoids are rated as noncompensably disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 
7336, the criteria for the next higher rating, 10 percent, 
are external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

Analysis

A review of the objective evidence does not show that the 
veteran has external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
nor is there evidence of frequent recurrences.

On examination in October 2003, the examiner found no 
evidence of hemorrhoids, fissures, or any other abnormality.  
On examination in December 2005, while the veteran complained 
of hemorrhoids, hemorrhoids were not found.  Consistent with 
the examination findings, in January 2006, the rectal 
examination was normal.  

In light of the lack of evidence at any point during the 
period of the appeal of evidence of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
the criteria for a 10 percent rating under Diagnostic Code 
7336 have not been met, and the preponderance of the evidence 
is against the claim, and the
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b)


ORDER

An initial compensable rating for hemorrhoids is denied. 



REMAND 

On VA examination in December 2005, the examiner noted that 
the veteran had received corticosteroids for less than 6 
weeks.  In statements in 2006 and in 2007, the veteran stated 
that his physician decided to take him off medication for 
onychomycosis because it was affecting his liver.  

Onychomycosis is rated under Diagnostic Code 7813 and may be 
rated as dermatitis under Diagnostic Code 7806.  Under 
Diagnostic Code 7806, the criterion for a 10 rating is 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a 12-month period.  

As it is unclear from the current record, whether the veteran 
required systemic therapy of corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during a 12-month period, additional development under 
the duty to assist is needed.  

Accordingly, the claim for increase for onychomycosis is 
remanded for the following action. 

1. Ask the veteran to document treatment 
of onychomycosis with systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
any 12-month period since March 2006. 

2. Afford the veteran a VA examination to 
determine the current degree of 
impairment due to onychomycosis.  





The examiner is asked to identify the 
predominant disability, that is, whether 
the degree of impairment should be rated 
under the criteria for scarring, 
including loss of skin or any functional 
limitation of the toes, or under the 
criteria for dermatitis.  The claims 
folder should be made available to the 
examiner for review. 

3. After the above development has been 
completed, adjudicate the claim, 
considering a staged rating if 
applicable.  If benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


